Citation Nr: 0308694	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  97-23 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1944

The veteran's appeal for an increased disability rating for 
generalized anxiety disorder came before the Board of 
Veterans' Appeals (Board) from a September 1995 rating 
decision of the New York, New York, Regional Office (RO) of 
the United States Department of Veterans' Affairs (VA).  In 
that decision, the RO increased the rating from 0 percent to 
30 percent.  In an August 1998 rating decision, the RO 
increased the rating from 30 percent to 50 percent.  The 
veteran continued his appeal, and sought a higher rating.  
When the veteran died, his appeal to the Board was still 
pending.


FINDINGS OF FACT

1.  The veteran appealed to the Board for ratings for 
generalized anxiety disorder higher than those assigned in 
September 1995 and August 1998 rating decisions.

2.  In May 2003, prior to a decision on the appeal, the Board 
was notified that the veteran died on April [redacted], 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  
38 U.S.C.A. §§ 7104, 7108 (West 2002); 38 C.F.R. § 20.1302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed for an increased rating for generalized 
anxiety disorder.  Unfortunately, the veteran died during the 
pendency of the appeal.

The United States Court of Appeals for Veterans Claims and 
the United States Court of Appeals for the Federal Circuit 
both have indicated that, as a matter of law, claims for 
veterans' benefits do not survive the death of the claimant.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the veteran, and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§§ 7104(a), 7108; 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

